MEMORANDUM **
California state prisoner Charles Hopkins appeals pro se from the district court judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants acted with deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Delta Savs. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we review for abuse of discretion the district court’s evidentiary rulings during trial, United States v. Manning, 56 F.3d 1188, 1196 (9th Cir.1995). We affirm.
The district court properly granted summary judgment to defendant Dr. Loaiza because Hopkins failed to raise a genuine issue of material fact as to whether Loaiza knew of and disregarded a substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 837-39, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Contrary to Hopkins’ contention, the district court did not abuse its discretion in excluding evidence during the trial on Hopkins’ remaining claims, and the eviden-tiary rulings did not prejudice Hopkins’ case. See Defenders of Wildlife v. Bernal, 204 F.3d 920, 927-28 (9th Cir.2000).
Moreover, the record does not support Hopkins’ contentions that the jury and the judge demonstrated bias against him. The trial transcript shows that Hopkins failed to raise a colorable claim of juror bias to the district court, see Dyer v. Calderon, 151 F.3d 970, 974-75 (9th Cir.1998), and that the district court promptly issued a curative instruction to mitigate potential bias surrounding defense counsel’s question about Hopkins’ criminal history, see Price v. Kramer, 200 F.3d 1237, 1252 (9th Cir.2000) (prejudicial effect of remarks at trial can be cured by prompt and effective curative instruction).
Hopkins’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.